Per Curiam.
A bill and supplemental bill of complaint 'brought by the husband to obtain a divorce and to be awarded the custody of an adopted minor child, was dismissed on final hearing, and the complainant appealed.
As the testimony taken before a special master is clearly ample to sustain a decree .of divorce upon a statutory ground sufficiently alleged, the decree is reversed and the cause will be remanded for the entry of a decree of divorce as prayed.
Reversed.
Taylor, C. J., and Whitfield, Ellis, Browne and West, J. J., concur.